DETAILED ACTION
Claims 1, 3-8, 10-15 and 17-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Butterweck et al. (Pub. No. US 2006/0005182 A1) [0011] lines 3-10, [0013] lines 6-13 and [0014] lines 1-5 which is able to show the ability to replace code for an update that is can be a plurality of updates packaged into the single update package.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kabue et al. (Pub. No. US 2015/0378710 A1), in view of Stevens et al. (Pub. No. US 2016/0292066 A1), in view of Zheng et al. (Pub. No. US 2014/0237462 A1), in view of Holbrook et al. (Pub. No. US 20190012151 A1), and further in view of Butterweck et al. (Pub. No. US 2006/0005182 A1).

As to claims 1 and 15, Kabue discloses a computer-implemented method comprising: identifying a bad fix to a software product, wherein the software product comprises a plurality of parts, and wherein the bad fix presents an error into a first part of the software product (Kabue [0023] lines 1-5 and [0029] lines 8-10; which shows being able to identify a bad patch/patch causing an error in the application, where no limit is given for when an error is detected and thus can be viewed as a first part of the software product application);
generating, into a remedial fix, a remedial part wherein the remedial part comprises a correction to the error in the first part (Kabue Abstract lines 5-9, [0014] lines 9-12 and [0032] 5-10; which shows a patch correction being applied to correct the error in the bad patch)

Kabue does not specifically disclose wherein a plurality of fixes to the software product are representable by a dependency graph indicating dependencies among the plurality of fixes to the software product, and wherein the bad fix is among the plurality of fixes; recursively  identify a subset of fixes that are dependent on the bad fix, wherein each fix in the subset of fixes comprises a respective set of parts.

However, Stevens discloses wherein a plurality of fixes to the software product are representable by a dependency graph indicating dependencies among the plurality of fixes to the software product, and wherein the bad fix is among the plurality of fixes (Stevens [0023] lines 1-6; which shows a dependency graph that shows a dependency relationship between code, where it is disclosed above the specifics of a bad patch in code);
recursively traversing the dependency graph to: identify a subset of fixes that are dependent on the bad fix, wherein each fix in the subset of fixes comprises a respective set of parts (Stevens [0023] lines 1-6; which shows being able to recursively traverse a dependency graph to trace dependencies viewed as identification of the subset of information that are dependent on the current part of code, where it is disclosed above the specifics of code patching information including error/bad fix patch).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Stevens, a determination of dependency relationship among information, into the patching system of Kabue, for the purpose of helping to improve the management of information, as taught by Stevens [0004] and [0023].

Kabue as modified by Stevens does not specifically disclose add a reference to a respective most recent version of each part of each fix in the subset of fixes to a parts datastore; and generating, into a remedial fix, a remedial part and each part referenced in the parts datastore, wherein the remedial part comprises a correction to the error in the first part.

which shows that for each application being able to store information on the application including information of the current/most recent version of each application and thus can be viewed as each and every part thus including subset of information, where it is disclosed above the specifics for each patch fix application information); and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zheng, patch updating, into the patch management system of Kabue as modified by Stevens, for the purpose of reduce the cost associated with a corrective patch update, as taught by Zheng [0004] and [0038].

Kabue as modified by Stevens and Zheng does not specifically disclose generating into a remedial fix, a remedial part and each part referenced in the parts datastore, wherein only a subset of the plurality of parts of the software product are updated in response to the remedial fix being applied to the software product.

However, Holbrook discloses generating into a remedial fix, a remedial part and each part referenced in the parts datastore, wherein only a subset of the plurality of parts of the software product are updated in response to the remedial fix being applied to the software product (Holbrook [0024] lines 1-20; which shows the ability to provide an update to a software code portion and being able to determine code portions/elements that are affected by the update and then propagate/send the update to the identified elements/portions/parts based on that determination, thus also viewed as the parts/elements/portion that have been determined to be effected/dependent on the update, this is viewed as being a subset of the total parts/elements of the software product, where an update is viewed to include such information as a fix which as disclosed above shows information with determining packaging fixes together are viewed that the applied update/fix to the code and its associated effected elements, viewed as a subset of all elements and also viewed as dependent elements, through propagation would act as an update/fix to only the subset of dependent/effected parts that are associated with the initial fix/update).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Holbrook showing the update/fixes being applied/propagated to dependent sets, into the, into the patch management system of Kabue as modified by Stevens and Zheng, for the purpose of helping to updated information of the dependent/connect elements thus helping to increase consistent functionality, as taught by Holbrook [0024].

However, Kabue as modified by Stevens, Zhen and Holbrook does not specifically disclose where the generating a single remedial fix that consists of computer code.

However, Butterweck disclose where the generating a single remedial fix that consists of computer code (Butterweck [0011] lines 3-10, [0013] lines 6-13 and [0014] lines 1-5; which is able to show the ability to replace code for an update that is can be a plurality of updates packaged into the single update package).




As to claims 7 and 14, Kabue as modified by Stevens, Zheng, Holbrook and Butterweck disclose wherein the remedial fix is installable on a computer system having the software product and the bad fix, regardless of which of the subset of fixes that are dependent on the bad fix are installed on the computer system (Zheng [0038] lines 1-7 and [0040]-[0042]; which shows a patch/fix/update applied fix can be installed on the computer system, that would have the old/error package/fix that is not dependent on its dependent information, where it is disclosed above the specifics of remedial fix/patch for fixing a bug/bad/error part).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zheng, patch updating, into the patch management system of Kabue as modified, for the purpose of reduce the cost associated with a corrective patch update, as taught by Zheng [0004] and [0038].

As to claim 8, Kabue as modified by Stevens, Zheng, Holbrook and Butterweck disclose a system comprising:
a memory having computer-readable instructions (Kabue [0019] lines 3-6); and
one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising (Kabue [0019] lines 1-6)

The remaining limitations are comparable to claim 1 above and rejected under the same reasoning.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kabue, Stevens, Zheng, Holbrook and Butterweck, as applied to claims 1, 8 and 15 above, and further in view Shang et al. (Pub. No. US 2015/0378845 A1).

As to claims 3, 10 and 17 Kabue as modified by Stevens, Zheng, Holbrook and Butterweck discloses wherein the recursively traversing the dependency graph to identify a subset of fixes that are dependent on the bad fix comprises: adding a bad fix object to a datastore for examination, wherein the bad fix object indicates a respective set of dependent fixes that are directly dependent on the bad fix (Stevens [0022] lines 1-8 and [0023] lines 1-6; which shows that changes can be stored, tracked, monitored, and audited where the ability to trace dependency information down to root level and thus showing dependent fixes on this bad fix, where it is specifically disclose above information associated with bad fix/patch also viewed as changes that can be monitored); and
recursively adding to the datastore a respective set of dependent fix objects representing each respective set of dependent fixes that are dependent on a fix for which a respective fix object is in the temporary datastore (Stevens [0022] lines 1-8 and [0023] lines 1-6; which shows that change information can be store tracked, monitored and audited where a recursive procedure can be performed to obtained all associated dependencies information);
wherein the datastore references the bad fix and the subset of fixes that are dependent on the bad fix (Stevens [0022] lines 1-8 and [0023] lines 1-6; which shows that change information can be stored, tracked, monitored and audited, being able to determine the associated dependency information associated with the changes, where it is viewed in light of above discloses information that changes can include the specifics of a bad fix/change/patch).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Stevens, a determination of dependency relationship among information, into the patching system of Kabue, for the purpose of helping to improve the management of information, as taught by Stevens [0004] and [0023].

Kabue as modified by Stevens, Zheng, Holbrook and Butterweck does not specifically disclose where in the storage is a temporary datastore.

However, Shang discloses a temporary datastore (Shang [0062]; which shows a temporary datastore for storing data updates information, viewed as information associated with patches/updates and thus in light of above disclose information can include the bad fix/patch information)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shang, using a temporary datastore for storing update information, into the patch management systems in Kabue as modified by Stevens, Zheng, Holbrook and Butterweck, for the purpose of improving the efficiency of data storage, as seen in Shang [0005], [0006] and [0062].

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kabue, Stevens, Zheng, Holbrook, Butterweck and Shang, as applied to claims 3, 10 and 17 above, and further in view Mitsunobu et al. (Pub. No. US 2014/0115183 A1).

As to claims 4, 11 and 18 Kabue as modified by Stevens, Zheng, Holbrook, Butterweck and Shang does not specifically disclose wherein the recursively traversing the dependency graph to add the respective most recent version of each part of each fix in the subset of fixes to the parts datastore comprises: sorting the temporary datastore; iterating over the subset of fixes in the temporary datastore, after the sorting; and adding to the parts datastore a respective reference to each part of the subset of fixes that is not yet found in the parts datastore, while iterating over the subset of fixes in the temporary datastore.

However, Mitsunobu discloses sorting the temporary datastore (Mitsunobu [0075] lines 1-6; which shows shorting list information, which in light of above disclosed information showing the specifics of the temporary data store and shows the specifics of the change information tied to the dependency information associated with a fix/patch/update);
iterating over the subset of fixes in the temporary datastore, after the sorting; and adding to the parts datastore a respective reference to each part of the subset of fixes that is not yet found in the parts datastore, while iterating over the subset of fixes in the temporary datastore (Mitsunobu [0058] lines 7-9 [0075] lines 2-11; which shows after sorting being able to determine new, thus viewed as previously not found information and being able to add that new information into memory storage where as part of the sorting the sorter will go through/iterate information as part of sorting, where it is specifically disclose above information that shows the recursive/repetitive action over a dependency graph determining the subset of dependent information that can be tied to the patch/fix/update information and showing the specifics of a temporary datastore).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mitsunobu, sorting, ordering information, into the patching updating information of Kabue as modified by Stevens, Zheng, Holbrook, Butterweck and Shang, for the purpose of helping to determine information to be managed and thus be able to improve the effectiveness of the management, as taught by Mitsunobu [0068 and [0075].

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kabue, Stevens, Zheng, Holbrook, Butterweck, Shang and Mitsunobu, as applied to claims 4, 11 and 18 above, and further in view Taylor (Pub. No. US 2004/0015938 A1).

As to claims 5, 12 and 19 Kabue as modified by Stevens, Zheng, Holbrook, Butterweck, Shang and Mitsunobu does not specifically disclose further comprising changing, to a fix identifier of the remedial fix, a respective fix identifier of each part of each of the subset of fixes referenced in the temporary datastore.

However, Taylor discloses further comprising changing, to a fix identifier of the remedial fix, a respective fix identifier of each part of each of the subset of fixes referenced in the temporary datastore (Taylor [0086] lines 13-18; which shows and update is applied to a list of all dependent patch fixes includes an ID of a base patch, which in light of the above disclosed information shows the specifics of the remedial patch/fix).

Holbrook, Butterweck, Shang and Mitsunobu, for the purpose of insuring correct patches are applied in correct order and thus helping to reduce possible errors, as taught by Taylor [0086].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabue, Stevens, Zheng, Holbrook, Butterweck, Shang and Mitsunobu, as applied to claims 4, 11 and 18 above, and further in view Liu et al. (Patent No. US 9,183,200 B1).

As to claims 6, 13 and 20, Kabue as modified by Stevens, Zheng, Holbrook, Butterweck, Shang and Mitsunobu does not specifically disclose canceling each fix referenced in the temporary datastore.

However, Liu discloses canceling each fix referenced in the temporary datastore (Liu Col. 18 lines 14-22; which shows the ability to delete/cancel existing reference list database, which in light of above disclosed information shows the information stored in a temporary database).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu, database management into the patch management systems of Kabue as modified by Stevens, Zheng, Holbrook, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193